Exhibit 10.20(c)

THIS AGREEMENT made the 11th day of February, 2015

BETWEEN):

KANATA RESEARCH PARK CORPORATION

(Hereinafter called the “Landlord”)

OF THE FIRST PART

AND:

MITEL NETWORKS CORPORATION

(Hereinafter called the ‘Tenant”)

OF THE SECOND PART

THIRD AMENDMENT TO LEASE

WHEREAS by written lease dated November 1. 2010. as amended by: 1) Partial
Surrender of Lease and First Amendment to Lease dated November 7, 2013 and 2)
Second Amendment to Lease dated March 3, 2014 (the lease as so amended being
herein called the “Lease”), the Tenant is leasing the following premises from
the Landlord, which. premises have been certified by the Landlord:

 

(a) Twenty-Four Thousand Two Hundred and Three point Zero Zero
(24,203.00) certified useable [Twenty-Seven Thousand Eight Hundred and
Thirty-Three point Four Five (27.833.45) certified rentable] square feet of
space, located on the lower level (the “350 Lower Level Premises”):

 

(b) Ten thousand three Hundred and Eight point Eight Seven (10,308.87) certified
useable [Eleven Thousand Eight Hundred and Fifty-Five point Two Zero (11,855.20)
certified rentable] square feet of space, located on the first (1st) floor (the
“350 First Floor Premises”):

 

(c) Thirty-Nine Thousand One Hundred and Twenty-One point Four Two
(39,121.42) certified useable [Forty-Four Thousand Nine Hunched and Eighty-Nine
point Six Three (44,989.63) certified rentable] square feet of space. located on
the third (3rd) floor (the “350 Third Floor Premises”);

 

(d) Thirty-Nine Thousand One Hundred and Twenty-One point Four Two
(39,121.42) certified useable [Forty-Four Thousand Nine Hundred and Eighty-Nine
point Six Three (44,989.63) certified rentable] square feet of space, located on
the fourth (4th) floor (the “350 Fourth Floor Premises”);

 

(e) Thirty-Nine Thousand One Hundred and Twenty-One point Four Two
(39,121.42) certified useable [Forty-Four Thousand Nine Hundred and Eighty-Nine
point Six Three (44,989.63) certified rentable] square feet of space. located on
the fifth (5th) floor (the “350 Fifth Floor Premises”):

 

(f) Thirty-Nine Thousand One Hundred and Twenty-One point Four Two
(39,121.42) certified useable [Forty-Four Thousand Nine Hundred and Eighty-Nine
point Six Three (44,989.63) certified rentable] square feet of space. located on
the sixth (6th) floor (the “350 Sixth Floor Premises”);

of the building municipally as 350 Legget Drive. in the City of Ottawa (the “350
Building”), and

 

(g) Eight Thousand Three Hundred and Forty point Three One (8,340.31) certified
useable [Nine Thousand Four Hundred and Sixty-Six point Two Five
(9,466.25) certified rentable] square feet of space, located on the first
(1st) floor (the “390 First Floor Premises”);



--------------------------------------------------------------------------------

(h) Six Thousand Six Hundred and Ninety-Four point Eight Zero
(6,694.80) certified useable [Seven Thousand Five Hundred and Ninety-Eight point
Six Zero (7,598.60) certified rentable, located on the first (1st) floor (the
“390 Fitness Premises”);

of the building municipally known as 390 March Road, in the City of Ottawa (the
“390 Building”), and

 

(i) Eight Thousand One Hundred and Ninety-Two point Four One (8,192.41)
certified useable [Nine Thousand and Five point One One (9,005.11) certified
rentable] square feet of space, located on the first (1st) floor (the “340 First
floor Premises”);

 

(j) Eight Thousand Five Hundred and Sixty point Two Two (8,560.22) certified
useable [Eight Thousand Seven Hundred and Sixty-Four point Seven Five (8,764.75)
certified rentable] square feet of space, located on the mezzanine (the “340
Mezzanine Premises”); and

 

(k) Eight Thousand Three Hundred and Eighty-Seven point Four Five
(8,387.45) certified useable [Nine Thousand Two Hundred and Nineteen point Four
Nine (9,219.49 certified rentable] square feet of space (the “340 Warehouse
Premises”);

of the building municipally known as 340 Legget Drive, in the City of Ottawa
(the “340 Building”),

(herein collectively referred to as the “Leased Premises”).

AND WHEREAS the Tenant has provided the Landlord with the requisite notice
exercising its option to extend the Term, of the Lease, in relation to that part
of the Leased Premises located in the 390 Building, pursuant to Part A of
Schedule “E” of the Lease:

NOW THEREFORE in consideration of the rents, covenants, conditions and
agreements herein contained, the Landlord and Tenant covenant and agree as
follows:

 

1. The Term of the Lease in relation to that part of the Leased Premises located
in the 390 Building is hereby extended for a period of five (5) years, two
(2) months, and two (2) weeks, commencing on February 16, 2016 and ending on
April 30, 2021, at the Annual Rent set out in the table below.

 

2. The Lease shall be amended effective February 16, 2016 as follows:

 

  a) Article 3.00 (Annual Rent) shall be amended by adding the following table:

 

Term

   Leased Premises
continued    Annual Rent Rate
per Sq. Ft. per
Annum      Total Annual Rent
per Annum  

February 16, 2016 to April 30, 2021

   390 First Floor
Premises    $ 12.30       $ 116,434.88   

February 16, 2016 to April 30, 2021

   390 Fitness
Premises    $ 9.00       $ 68,387.40   

 

  b) Schedule “E” (Option to Extend) shall be deleted and replaced with the
attached Schedule “E”.

 

  c) Schedule “I” (Additional Terms) shall be amended by adding the Following
Section 19:

 

  “19. DATA CENTRE EARLY TERMINATION

(i) For the purposes. of this Section 19 of the Lease, “Data Centre Premises”
means that part of the 390 First Floor Premises comprising One Thousand Nine
Hundred and Twenty-One point Seven Two (1,921.72) certified useable [Two
Thousand One Hundred and Eighty-One point One Five (2,181.15) certified
rentable] square feet of space, as outlined in bold on Schedule “BIT”.

 

2



--------------------------------------------------------------------------------

(ii) The Tenant shall have the right to terminate this Lease at any time insofar
as it relates to the Data Centre Premises only, by providing prior written
notice (“Notice”) to the Landlord, which Notice shall state a termination date
not less than six (6) months after the date of the Notice (the “Termination
Date”), at no cost to the Tenant save and except as noted below. The Annual Rent
and Additional Rent (subject to sections 3.04 and 3.05 of the Lease, as
applicable) for the Data Centre Premises shall be computable and payable up to
the Termination Date and the Tenant shall deliver vacant possession of the Data
Centre Premises on or before the Termination Date, Section 9.01 of the Lease and
subsections 12(a), (c), (e), (f) and (g) (Tenant’s Reinstatement
Obligations-Leased Premises) of Schedule “1” to the Lease. shall apply to the
Data Centre Premises, mutatis mutandis, it being agreed that the preliminary
walkthrough shall occur not less than three (3) months prior to the Termination
Date. Upon delivery to the Landlord of the Notice, the parties agree to enter
into a Partial Surrender of Lease to provide for the early surrender of the Data
Centre Premises as aforesaid, and the Tenant agrees to pay the Landlord’s fee in
relation to the preparation of such Partial Surrender of Lease, which fee shall
not exceed $ 1,000, plus HST”.

 

  d) The attached Schedule “B12” (Floor Plan of Data Centre Premises) shall be
added as a new Schedule “B12” to the Lease.

SAVE AND EXCEPT as set out herein, all other terms and conditions of the Lease
shall, remain unchanged and shall apply during the Term and any extension
thereof, and all capitalized terms used herein shall have the same meaning as in
the Lease.

IN WITNESS WHEREOF the parties hereto have affixed their corporate seals duly
attested to by the hands of their authorized signing officers.

SIGNED SEALED AND’ DELIVERED

in the Presence of:

 

)

  KANATA RESEARCH PARK CORPORATION

)

 

Per:

  LOGO [g140117g57k74.jpg]

)

   

)

   

)

    Martin A. Vandewouw, President

)

    I have the authority to bind the corporation.

)

   

)

   

)

  MITEL NETWORKS CORPORATION

)

  Per:  

LOGO [g140117g98y81.jpg]

)

   

)

   

)

    Name: STEVE SPOONER

)

    Title: VICE PRESIDENT

)

    I have the authority to bind the corporation.

 

3



--------------------------------------------------------------------------------

SCHEDULE “B12”

FLOOR PLAN OF DATA CENTRE PREMISES

 

LOGO [g1401171stamp84.jpg]



--------------------------------------------------------------------------------

SCHEDULE “E”

OPTION TO EXTEND

 

1. Provided the Tenant has not been in material default during the Term of this
Lease which has not been cured, and has not assigned this Lease, save and except
to Permitted Transfers, the Tenant shall have and is hereby granted an option to
extend the Term of the Lease with respect to that part of the Leased Premises
located in the 340 Building for a further term of one (1) year and ten
(10) months (July 1, 2019 to April 30, 2021), provided that in order to exercise
this option, the Tenant shall be required to give to the Landlord notice of the
exercise of such option in writing by not later than July 1, 2018.

 

2. Any extension pursuant to this proviso shall be on the same terms and
conditions contained in this Lease except the Annual Rent payable by the Tenant
for that part of the Leased Premises in the 340 Building for such extension
period shall be as set out in the table below:

 

Leased Premises

   Annual Rent Rate
per Sq. Ft. per annum  

340 Warehouse Premises

   $ 7.00   

340 First Floor Premises

   $ 7.00   

340 Mezzanine Premises

   $ 7.00   